UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 14, 2015 Atara Biotherapeutics, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-36548 46-0920988 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS Employer Identification No.) 701 Gateway Boulevard, Suite 200 South San Francisco, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (650) 278-8930 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On December 14, 2015, Atara Biotherapeutics, Inc. (the “Company”) issued a press release announcing the results of its Phase 2 clinical trial of PINTA 745 for protein energy wasting in patients with end stage renal disease. A copy of the press release issued concerning the foregoing is furnished as Exhibit 99.1 hereto. On December 14, 2015, the Company also announced that it received feedback from the U.S. Food and Drug Administration (the “FDA”) regarding a special protocol assessment (“SPA”) for the Company’s proposed single arm pivotal trial of Epstein-Barr Virus targeted cytotoxic T-lymphocyte in patients with rituximab-refractory post-transplant lymhoproliferative disorders (“PTLD”) after hematopoietic cell transplant.The FDA indicated that a single arm study with response rate as the primary endpoint may provide an adequate basis for approval but it would be unlikely to grant an SPA for the Company’s proposed trial. The Company intends to continue the dialogue with the FDA regarding this trial design under breakthrough designation and expects to initiate this pivotal trial in the second half of 2016.Additionally, the Company intends to initiate a randomized pivotal trial in patients with PTLD after solid organ transplant in the second half of 2016. Item 9.01.Financial Statements and Exhibits. Exhibit
